Citation Nr: 0428017	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  01-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1942 to November 1945, and who 
died in January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board remanded the appeal in November 2003.  


FINDINGS OF FACT

1.  The veteran's death on January [redacted], 2001, was due to 
metastatic prostate cancer.

2.  At the time of the veteran's death he was not rated as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death, and he had not been rated as 
totally disabled due to service-connected disability 
continuously since his release from active service.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.22 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's decision in Pelegrini II v. Principi, 18 
Vet. App. 112 (2004), held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a 
substantially complete application was received in January 
2001.

Thereafter, in a February 2001 rating decision the claim was 
denied.  Only after this decision was promulgated did the 
AOJ, in January 2004, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(d).  The 
statement of the case and supplemental statements of the case 
advised the appellant of the laws and regulations pertaining 
to her claim.  These documents informed her of the evidence 
of record, and explained the reasons and bases for denial of 
her claim.  All relevant treatment records have been 
obtained.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (harmless error).  All the requirements 
of the VCAA have been fully satisfied and, as discussed 
above, the timing of the notice has not been prejudicial 
error to the appellant in this case.

The law provides for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 for survivors of certain 
veterans who are rated totally disabled at the time of death.

(a) Even though a veteran died of nonservice-connected 
causes, VA will pay death benefits to the surviving spouse in 
the same manner as if the veteran's death were service 
connected, if:  

(1) The veteran's death was not the result of his willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) Rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death.

(b) For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  

(1) VA was paying the compensation to the veteran's 
dependent; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308, but determined 
that benefits were payable under 38 U.S.C. § 5309.

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

(d) To be entitled to benefits under this section a surviving 
spouse must have been married to the veteran (1) for at least 
one year immediately preceding the date of the veteran's 
death; or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  
38 C.F.R. § 3.22.

The record reflects that a February 1998 RO decision granted 
service connection for PTSD, and assigned a 70 percent 
evaluation from December 1, 1997.  A separate February 1998 
RO decision granted the veteran a total disability rating 
based on individual unemployability due to service-connected 
disabilities effective December 1, 1997.  This total rating 
was in effect until the veteran's death on January [redacted], 2001.  
38 C.F.R. § 20.1106 (2003), effective March 4, 1992, provides 
in relevant part, that, "[e]xcept with respect to benefits 
under the provisions of 38 U.S.C.A. § 1318...., issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  The Court found that "the 
clear message of 20.1106 is that final rating decisions 
during the veteran's lifetime are controlling when 
determining if, under § 1318(b) at the time of a veteran's 
death, he or she had been entitled to compensation for a 
total disability rating for 10 continuous years preceding the 
veteran's death."  Marso v. West, 13 Vet. App. 260, 266 
(1999).  It was concluded that "§ 20.1106 is a reasonable 
interpretation of 38 U.S.C. § 1318(b), and must be upheld by 
this Court."  Id.  Therefore, the Court held that "where a 
prior final VA determination had denied the veteran a total 
disability rating, so that the veteran had not been rated 
totally disabled for 10 continuous years prior to his or her 
death, a survivor under § 1318(b) must demonstrate [clear and 
unmistakable error] in the prior VA determination in order to 
establish eligibility under § 1318(b)(1)."  Id.  See also 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  

In light of the holding in Marso and Timberlake, if decisions 
rendered during the veteran's lifetime demonstrate that he or 
she did not have a total disability rating for a continuous 
period of 10 years immediately preceding death, a survivor 
must show clear and unmistakable error in the pertinent 
decision or decisions during the veteran's lifetime in order 
to establish dependency and indemnity compensation under 
§ 1318.  The record reflects that rating decisions during the 
veteran's lifetime had established service connection for 
tinea versicolor, evaluated as noncompensably disabling from 
January 3, 1951, and for a low back disability most recently 
identified as degenerative disc disease, evaluated as 
10 percent disabling from January 3, 1951, and as 20 percent 
disabling from March 4, 1996.  As noted previously, service 
connection for PTSD was granted in a February 1998 RO 
decision, effective December 1, 1997.  These RO decisions are 
final.  

In light of the above analysis, and the application of the 
applicable law to the facts of this case, a preponderance of 
the evidence is against the appellant's claim for dependency 
and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 because the veteran did not have a total 
disability rating due to service-connected disability in 
effect for 10 years prior to his death.  Accordingly, the 
dependency and indemnity compensation claim pursuant to 
38 U.S.C.A. § 1318 must be denied because the veteran would 
not have been entitled to a total rating for the requisite 
number of years.  38 C.F.R. § 3.22.




ORDER

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



